Title: From Thomas Jefferson to Thomas Mann Randolph, 29 January 1795
From: Jefferson, Thomas
To: Randolph, Thomas Mann



Th:J. to mr Randolph
Monticello Jan. 29. 95.

I wrote to Martha last week. We all continue well. Jefferson’s kunophobia appearing to increase so as to become troublesome, and almost a subject of uneasiness, we have determined to take a puppy into the house to cure him by forcing a familiarity to the form and safety of the animal. This is but the 2d. day of the experiment, so that we cannot yet judge of it’s operation.—We have had no ploughing weather since Christmas. On the 24th. we had a snow 9.I. deep. Yesterday the South hill sides began to be bare enough for work. To-day we have a little rain and sleet which will end in rain probably and carry off the remains of the snow. Mr. Derieux brought me your note relative to the mares purchased and men hired. The latter are high: but I had rather have had them even higher than to have failed. I have been expecting them some days, but they are not arrived: which has been no loss as yet, the weather not admitting work.—By an accident we have failed getting our letters  yesterday from the post office. Should you have written, this circumstance will account for my not acknoleging the receipt of your letter.—Could you take the trouble of knowing whether, if I find we have lost the method of making bricks without treading the mortar, I can have Mr. Pleasants’ man, and on what terms? T. Pleasants, to whom I wrote on the subject formerly, can give you the information. We all join in love to our dear Martha and yourself, and in wishes to see you back as soon as the situation of Varina will permit. Adieu affectionately.
